     Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 1 of 21 - Page ID#: 70




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   AT LEXINGTON

I3 TRIPLE CROWN HOLDINGS LLC,                         )
                                                      )
                               Plaintiff              )
                                                      )
v.                                                    )       Case No. 5:19-cv-0057-JMH
                                                      )       Filed Electronically
                                                      )
                                                      )
LOWE’S HOME CENTERS, LLC                              )
                                                      )
                               Defendant              )
                                                      )

          I3 TRIPLE CROWN HOLDINGS, LLC’S RESPONSE IN OPPOSITION TO
         DEFENDANT’S MOTION TO DISMISS OR STAY PENDING ARBITRATION
         Comes Plaintiff, I3 Triple Crown Holdings, LLC (“Triple Crown”), by and through

counsel, and in opposition to the Motion to Dismiss or Stay Pending Arbitration filed by

Defendant, Lowe’s Home Centers, LLC (“Defendant”), responds as follows:

                                   STATEMENT OF FACTS

         This case is about the inducements, promises, and representations made by Defendant to

Triple Crown to enter into a series of Services Solution Installed Sales Contracts for the demolition

of and repair to balconies on apartment units owned by Triple Crown, and Defendant’s tortious

and unworkmanlike performance under the contracts, resulting in damage and delays to Triple

Crown. In support of Triple Crown’s action remaining before this Court, the Affidavit of Yufang

Pang, manager of Triple Crown, is attached hereto and made a part hereof as Exhibit 1, and states

as follows:

         1.     Ms. Pang, as manager of Triple Crown, “was involved in all transactions,

discussions and negotiations with Lowe’s Home Centers, LLC, which relate to, involve, and/or


                                                 1
     Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 2 of 21 - Page ID#: 71




concern the contracts, work, and matters that are the subject of this litigation.” (Exhibit 1.)

           2.       “[A]t no time was [Ms. Pang] provided, nor had any knowledge of, or received any

section or provision of those contracts entitled ‘Arbitration Agreement, Waiver of Jury Trial, and

Waiver of Class Action Adjudication’ nor Terms and Conditions beyond the first page of each

such contract[.]” (Exhibit 1.)

           3.       Ms. Pang “was not given the opportunity to negotiate the arbitration provision or

the ‘Terms and Conditions’ or the contracts with Lowe’s Home Centers, LLC before signing any

of the Services Solutions Installed Sales Contracts[.]” (Exhibit 1.)

           4.       In support of the fact that Ms. Pang was only provided with the signature page of

each contract, Ms. Pang attaches all relevant emails in her possession regarding a number of the

contracts at issue, in which Defendant attached only the signature page and no further Terms and

Conditions. (Exhibit 1-A.) 1

           Each of the arbitration provisions supplied by Defendant and relied upon to compel

arbitration appears on the third page of each Services Solutions Installed Sales Contract. Because

Triple Crown was never provided with the third page of any such contract and was in fact only

provided with the first page of every such contract, Triple Crown never saw or agreed to the

arbitration agreement or any “Terms and Conditions” beyond the first page. Triple Crown is

therefore entitled to a determination that the arbitration provisions relied upon by Defendant are

not binding on Triple Crown and that Triple Crown is entitled to proceed before this Court.

                                                   ARGUMENT
                                                   I. Standard

           Within the Sixth Circuit, when a party filed a motion to compel arbitration, the first issue



1
    The email correspondence has been redacted in part as protected attorney-client privileged communications.

                                                           2
  Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 3 of 21 - Page ID#: 72




before the Court is whether the parties agreed to arbitrate the dispute at issue. Great Earth Cos.,

Inc. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002). Before compelling an unwilling party to

arbitrate, “[a] court must engage in a limited review to determine whether a valid agreement to

arbitrate exists between the parties, and that the specific dispute falls within the substantive scope

of that agreement.” Bratt Enterprises, Inc. v. Noble Int’l. Ltd., 338 F.3d 609, 612 (6th Cir. 2003).

Importantly, “a party cannot be required to submit to arbitration any dispute that the party has not

agreed to so submit.” Id.

               II. Defendant’s Arbitration Provisions are Unenforceable as
                               Procedurally Unconscionable

       The arbitration provisions relief upon by Defendant are unenforceable because they are

procedurally unconscionable. As set forth in the Affidavit of Yufang Pang, Defendant did not

provide Triple Crown with the entire agreements to sign. Triple Crown was not provided with

copies of the agreement and did not have the opportunity to negotiate any of the “Terms and

Conditions” appearing on the boilerplate of the agreements. As such, the surrounding

circumstances of these one-sided arbitration provisions demonstrate that they are procedurally

unconscionable and should therefore not be enforced.

       Under the Federal Arbitration Act (“FAA”), 9 U.S.C.A. § 1 et seq., “agreements to submit

controversies to arbitration may be declared unenforceable upon such grounds as exist at law or in

equity for the revocation of any contract.” Arnold v. Owensboro Health Facilities, L.P., 201 WL

502061, *4 (W.D. Ky. Feb. 8, 2016) (internal quotations omitted). Unconscionability “is one of

the grounds upon which any contract may be revoked.” Id. (citing AT&T Mobility LLC v.




                                                  3
    Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 4 of 21 - Page ID#: 73




Concepcion, 563 U.S. 333, 341-42 (2011)). Under Kentucky law, 2 the doctrine of

unconscionability is to be “directed against one-sided, oppressive and unfairly surprising contracts,

and not against the consequences per se of uneven bargaining power or even a simple old-

fashioned bad bargain.” Schnuerle v. Insight Communications Co., L.P., 376 S.W.3d 561, 575 (Ky.

2012). This includes procedural unconscionability, “referring to the process by which the contract

is reached.” GGNSC Louisville Hillcreek, LLC v. Warner, 2013 WL 6796421, *8 (W.D. Ky. Dec.

19, 2013). In addition, “[f]actors relevant to the procedural unconscionability inquiry include the

bargaining power of the parties, the conspicuousness and comprehensibility of the contract

language, the oppressiveness of the terms, and the presence or absence of a meaningful choice.”

Schnuerle, 376 S.W.3d at 576 (internal citations omitted).

         The circumstances surrounding the signing of the Services Solution Installed Sales

Contracts render the arbitration provisions profoundly procedurally unconscionable such that they

are unenforceable. The process by which the contracts were reached and the lack of Triple Crown’s

bargaining power, as well as the absence of a meaningful choice for Triple Crown, demonstrate

procedurally unconscionability of the arbitration provisions. Specifically, as set forth above, Triple

Crown was not given the entire agreement to read, nor provided with a copy of the entire

agreement, much less permitted to negotiate the “Terms and Conditions” of the agreement with

Defendant. Because Triple Crown was never given the opportunity to read the “Terms and

Conditions” – including the arbitration provisions thereunder -- of the Services Solutions Installed


2
  To the extent that Defendant intends to claim that North Carolina law controls the interpretation of the Arbitration
Provision, North Carolina courts also refuse to enforce unconscionable contracts. See Tillman v. Commercial Credit
Loans, Inc., 655 S.E.2d 362 (N.C. 2008). Likewise, procedural unconscionability under North Carolina law “involves
bargaining naughtiness in the form of unfair surprise, lack of meaningful choice, and an inequality of bargaining
power,” all of which are present in the instant case. Id. (internal citations omitted). In addition, North Carolina courts
note that class action waivers in arbitration clauses, such as the arbitration clause relied upon by Defendant, may be
substantively unconscionable, because such prohibitions contribute to the one-sidedness of the arbitration clause. Id.
Thus, assuming arguendo that North Carolina law applies to the interpretation of the arbitration provisions, the result
is the same: Defendant’s arbitration provisions are unconscionable and unenforceable.

                                                            4
  Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 5 of 21 - Page ID#: 74




Sales Contracts before signing, Triple Crown is entitled to a determination that the arbitration

provisions relied upon by Defendant are not binding on Triple Crown. Moreover, without giving

Triple Crown the opportunity to negotiate or draft any of the terms within the Services Solutions

Installed Sales Contracts, the contracts with Defendant are contracts of adhesion, one-sided in

favor of Defendant as the drafter. See Schnuerle, 376 S.W.3d at 576 (adhesion contracts are

“subject to abuse”); Bruszewski v. Motley Rice, LLC, 2012 WL 6691643, at *4 (E.D. Ky. Dec. 21,

2012) (“Kentucky courts apply heightened scrutiny where, as here, the parties involved are of

unequal bargaining power.”).

       It squares with common sense that, in order to seek enforcement of the “Terms and

Conditions” of the Services Solutions Installed Sales Contracts, including the arbitration

provisions, Defendant must first have provided Triple crown with the “Terms and Conditions”

prior to the execution of the Services Solutions Installed Sales Contracts. By failing to do so,

Defendant failed to elicit Triple Crown’s agreement to arbitrate disputes and cannot now use those

“Terms and Conditions” against Triple Crown. As set forth above, “a party cannot be required to

submit to arbitration any dispute that the party has not agreed to so submit.” Bratt Enterprises,

Inc., 338 F.3d at 609, 612. Accordingly, because Defendant’s arbitration provisions are so grossly

procedurally unconscionable, they should be stricken in their entirety.

                                        CONCLUSION

       Based on the foregoing, Defendant, Lowe’s Home Centers, LLC, has failed to show the

existence of an enforceable arbitration provision as to Plaintiff I3 Triple Crown Holdings LLC’s

claims, due to the procedural unconscionability of the arbitration provisions relied upon by

Defendant, Lowe’s Home Centers, LLC. Plaintiff, I3 Triple Crown Holdings LLC respectfully

requests that the Court deny Defendant Lowe’s Home Centers, LLC’s Motion to Dismiss or Stay



                                                5
   Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 6 of 21 - Page ID#: 75




Pending Arbitration and permit this matter to proceed before this Court.

                                                               Respectfully submitted,

                                                               /s/ Robert E. Maclin, III
                                                               Robert E. Maclin, III, Esq.
                                                               Elizabeth C. Barrera, Esq.
                                                               McBRAYER PLLC
                                                               201 East Main Street, Suite 900
                                                               Lexington, Kentucky 40507
                                                               Telephone: (859) 231-8780
                                                               Facsimile: (859) 231-1175
                                                               remaclin@mcbrayerfirm.com
                                                               ebarrera@mcbrayerfirm.com
                                                               Counsel for Plaintiff, I3 Triple Crown Holdings,
                                                               LLC


                                             CERTIFICATE OF SERVICE

        It is hereby certified that a true and correct copy of the foregoing was filed electronically
via CM/ECF on this 19th day of March, 2019, which will send notice to the following counsel of
record:

 Laura L. Mays, Esq.
 STEPTOE & JOHNSON PLLC
 2525 Harrodsburg Road, suite 300
 Lexington, Kentucky 40504
 Laura.mays@steptoe-johnson.com
 Counsel for Defendant, Lowe’s Home
 Centers, LLC

                                                               /s/ Robert E. Maclin, III
                                                               Counsel for Plaintiff, I3 Triple Crown Holdings,
                                                               LLC


Response in Opposition to Arbitration (Triple Crown) 4846-5429-2361 v.1




                                                                    6
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 7 of 21 - Page ID#: 76




                                                              Exhibit 1
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 8 of 21 - Page ID#: 77
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 9 of 21 - Page ID#: 78




                                                              Exhibit A
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 10 of 21 - Page ID#: 79
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 11 of 21 - Page ID#: 80
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 12 of 21 - Page ID#: 81
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 13 of 21 - Page ID#: 82
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 14 of 21 - Page ID#: 83
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 15 of 21 - Page ID#: 84
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 16 of 21 - Page ID#: 85
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 17 of 21 - Page ID#: 86
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 18 of 21 - Page ID#: 87
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 19 of 21 - Page ID#: 88
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 20 of 21 - Page ID#: 89
Case: 5:19-cv-00057-JMH Doc #: 5 Filed: 03/19/19 Page: 21 of 21 - Page ID#: 90
